Citation Nr: 1417404	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-01 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a peripheral vestibular disorder, claimed as dizziness, to include as secondary to service-connected hearing loss or service-connected tinnitus.


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to August 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The August 2008 rating decision is on appeal as the Veteran submitted additional evidence in November 2008, April 2009 and June 2009, which was prior to the expiration of the appeal period for the August 2008 rating decision.  The evidence consisted of the Veteran's statements regarding additional medical treatment for dizziness and a statement from a friend, all of which was not previously of record.  Thus, the new and material evidence was received prior to the expiration of the appeal period and is considered as having been filed in connection with the claim.  38 C.F.R. § 3.156(b) (2013).  Nevertheless, this claim was denied for a second time in a November 2009 rating decision.

This case was previously before the Board in November 2013, and the Board recharacterized the Veteran's service connection claim for dizziness to include as secondary to service-connected tinnitus, more broadly to include entitlement to service connection for any peripheral vestibular disorder to include as secondary to service-connected hearing loss or service-connected tinnitus.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

Also, in November 2013, the claim of entitlement to service connection for a peripheral vestibular disorder, claimed as dizziness, to include as secondary to service-connected hearing loss or service-connected tinnitus, was remanded for additional development and consideration.  Specifically, the November 2013 Board remand directed the RO/AMC to obtain additional private treatment records from Family ENT Services and from Atlanta ENT Sinus and Allergy, updated VA treatment records, to provide another VA examination in conjunction with the Veteran's claim, and subsequent re-adjudication of the claim.  Pursuant to the Board's November 2013 remand instructions, the AMC sent the Veteran a November 2013 letter requesting that he return the enclosed authorization forms to allow VA to obtain such records on his behalf.  The record does not reflect that the Veteran responded to this letter.  Additionally, the record reflects that the AMC obtained updated VA treatment records.  Also, in January 2014, the Veteran was afforded another VA examination for his claim.  Finally, the AMC re-adjudicated the claim and issued a March 2013 supplemental statement of the case.  Thus, the board finds that there was been substantial compliance with the in November 2013 Board remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).  However, as discussed below, the Board finds that additional development is necessary.  


FINDING OF FACT

Disability manifested by dizziness is not established by competent, probative evidence.


CONCLUSION OF LAW

The criteria for service connection for a disability manifested dizziness have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.310(2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in April 2008 satisfied the duty to notify provisions with respect to service connection for the Veteran's dizziness claim and notified the Veteran of the criteria pertinent to the establishment of effectives date and disability ratings.  Additionally, VA sent the Veteran a July 2012 letter which described the necessary elements for secondary service connection.  

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and post service private and VA treatment records have been obtained and are in the claims file.  Additionally, as described above, as part of the November 2013 Board remand directives, the Veteran was provided the opportunity to identify or provide updated private treatment records and did not do so.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the claim on appeal.  

Additionally, VA satisfied the duty to assist the Veteran by providing examinations to the Veteran in October 2012 and January 2014.  Each examiner interviewed the Veteran, recorded clinical findings, and documented the Veteran's subjective complaints.  Additionally, the January 2014 VA examiner addressed the questions specified by the November 2013 Board remand.  Thus, the Board concludes that the January 2013 examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Thus, the Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim.  As such, appellate review may proceed without prejudice to the Veteran


II.  Merits of the Claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110(West 2002 & West Supp. 2013); 38 C.F.R. § 3.303 (2013).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2013).

The evidence of record includes subjective complaints of dizziness as well as other symptoms to include staggering, nausea and spinning.  However, the most probative evidence does not reflect that a diagnosis has been provided with respect to the Veteran's reported symptoms. 

The Board recognizes that the October 2012 VA examiner indicated that the Veteran's right and left vertigo were of unknown etiology.  However, the VA examiner only diagnosed the Veteran with sensorineural hearing loss and tinnitus.  The October 2012 VA examiner did not check the appropriate boxes to indicate a diagnoses of Meniere's syndrome of a peripheral vestibular disorder, although the VA examiner did indicate that if symptoms reoccur then a VEMP test should be considered to test for possible Meniere's disease, which was part of the reason the November 2013 Board decision directed another VA examination be provided.  

The January 2014 examiner reviewed the claims file and stated the Veteran does not have a peripheral vestibular disorder.  The January 2014 Romberg test was normal or negative, the Dix Hallpike test (Nylen-Barany test) for vertigo was normal with no vertigo or nystagmus during the test and the limb coordination test (finger-nose-finger), was normal.  The Board recognizes that the January 2014 VA examiner did not provide an opinion in terms of the etiology of the Veteran's dizziness and related symptoms.  However, the Board finds that the January 2014 VA examiner's opinion is the most probative evidence with respect to whether the Veteran has a chronic disability manifested by dizziness.  The Board finds January 2014 VA examiner's opinion to be the most probative as the examiner pointed to evidence of record, specifically the VBMS file, the physical examination as well as the normal audiogram, and other negatives tests to explain why the Veteran does not have a peripheral vestibular disorder.  

The Board recognizes the Veteran's belief that his dizziness may be caused by his service-connected tinnitus or hearing loss.  Specifically, the Veteran, in November 2008 and April 2009 statements, reported his doctor told him that his dizziness was a result of his tinnitus and referred him to a specialist.  The Veteran further stated that the specialist told him the tinnitus was throwing off his equilibrium and causing him to become dizzy.  While the Veteran is competent to report what a medical professional told him, the Veteran has not alleged that a specific diagnosis has been made with respect to his dizziness, and moreover these statements support the premise that his dizziness is part and parcel of his tinnitus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Additionally in February 2010 and March 2010 statements, the Veteran indicated he may have Meniere's disease or a peripheral vestibular disorder.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the Veteran is not considered competent to provide a diagnosis.  The Board highlights that competent statements are limited to that which the Veteran has actually observed and is within the realm of his personal knowledge; such knowledge comes to the Veteran through use of his senses-that which is heard, felt, seen, smelled or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced dizziness and the other symptoms evidenced in the record.  It is not shown, however, that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such a diagnosis manifested by dizziness.  See, Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In contrast, the January 2014 VA examiner has medical training and knowledge and did not provide a diagnosis but did provide an adequate rationale as to why a diagnosis was not provided. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Thus, the most probative evidence fails to demonstrate that the Veteran has a chronic disability manifested by dizziness.  As such, service connection is not warranted.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Entitlement for service-connected disease or injury is specifically limited to cases where such incidents have resulted in a disability and in absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board acknowledges that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321   (2007).  However, the facts of the present case are distinguished from those of McClain.   The evidence does not reflect that the Veteran had a disability that resolved.  Rather, as discussed above, the Board finds that the most probative evidence does not establish that the Veteran had a disability related to his dizziness at any point during the appeal period or prior to his filing a claim for service connection.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

In light of the above, the Board finds that service connection for a peripheral vestibular disorder, claimed as dizziness, to include as secondary to service-connected hearing loss or service-connected tinnitus, is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §  3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. (1990).










ORDER

Entitlement to service connection for a peripheral vestibular disorder, claimed as dizziness, to include as secondary to service-connected hearing loss or service-connected tinnitus, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


